Citation Nr: 0311100	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  99-12 942	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


FINDINGS OF FACT

1.	The veteran served on active duty from July 1966 to July 
1969.

2.	On April 21, 2003, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant, through his authorized representative, that a 
withdrawal of this appeal is requested.



CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2002); 68 Fed. Reg. 13,235, 13,236  
(Mar. 19, 2003) (to be codified at 38 C.F.R. §§ 38 C.F.R. 
§ 20.204).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2002).  
Withdrawal may be made by the appellant or by his or her 
authorized representative. 68 Fed. Reg. 13,235, 13,236  (Mar. 
19, 2003) (to be codified at 38 C.F.R. §§ 38 C.F.R. 
§ 20.204).  

In April 2003, the veteran's representative submitted a 
written statement in which he withdrew the veteran's appeal.  
Hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed 
without prejudice.



ORDER

The appeal is dismissed.




                       
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.




 



